Title: From George Washington to Major General Stirling, 9 December 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord
          Morris Town Decr 9th 1779
        
        From the unlucky failure of the expedition against Savannah and the apprehension of the Enemy’s pushing their operations in the southern Quarter—Congress have been pleased to direct, by an Act of the 4th Inst. received yesterday, the whole of the Virginia Troops to be immediately put in motion, with a view of sending them to the Southward. I have accordingly given orders for their march to philadelphia as soon as possible, where Congress will direct their farther movements. If circumstances would have permitted, I should have written to Your Lordship—sooner upon the subject—and if I had not found that you could not proceed with the Troops, from the circumstance of General Lincoln having been detached to the Southern command. I shall with great pleasure, in the arrangement of our force which this detachment of the Virginians will occasion, provide a command for Your Lordship⟨.⟩ The object of their going is not yet announced to any but Genl Woodford. and I would wish you to consider what I have said with respect to it, as a matter merely for your private satisfaction. I am just setting out to visit the Troops with General Maxwell and those with General Wayne—and have only time to add—that I am as usual, with very sincere esteem & regard Your Lordships Most Obedt st
        
          G.W.
        
        
          P.S. I thank you for the paper transmitted by Majr Barber. It is surprising the Enemy have such intelligen⟨ce⟩ with respect to our movements.
        
      